Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on July 9, 2021 has been entered.
Reasons for Allowance
1.	Claims 1 and 3-12 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the rejections under 35 USC 112(b) in the non-final Office action on April 15, 2021 are withdrawn in view of the special meaning (MPEP § 2111.01) of the claimed terms “a virtual pedaling force,” “an advance angle sensor output,” “a crank advance angle,” etc. defined in the specification as seen in Pub. No. US 2019/0263472 of this application at ¶ 56 et seq. and shown in FIGS. 3-4.  See also Applicant’s arguments on pp. 6-12 of the Amendment and, e.g., the term “low body pressure” in non-precedential Level Sleep LLC v. Sleep Number Corp., Case No. 20-1718 (Fed. Cir. 7/13/2021).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. 	Tsukamoto et al. (WO 2020/158280 A1) teaches an electrically assisted bicycle assist force method comprising a sensor (110-118), a crank rotational angle, etc.  See Abstract and i.e., after the effective filing date (February 27, 2019) and the foreign priority date (February 28, 2018) of this application; and
b.	Takata (US 5,370,200) teaches an electrically assisted bicycle assist force method comprising a sensor (33, FIG. 11), a pedal force (Fa, FIGS. 12-13), and a crank rotational angle (id. 1:19-31), etc.  However, Takata does not teach the steps such as obtaining a virtual pedaling force and determining the assist force based on the virtual pedaling force.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656